             Case 2:17-cv-01413-JCM-PAL Document 58 Filed 11/16/20 Page 1 of 2




1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4

5
      JOHN JOEY MARKS,                                Case No. 2:17-cv-01413-JCM-PAL
6
             Petitioner,
7                                                     ORDER GRANTING
             v.                                       MOTION FOR EXTENSION OF TIME
8                                                     (ECF NO. 57)
9     BRIAN WILLIAMS, et al.,
10           Respondents.
11

12

13           In this habeas corpus action, the respondents filed a motion to dismiss on
14   July 17, 2020 (ECF No. 52), and the petitioner, John Joey Marks, filed an opposition to
15   that motion on October 29, 2020 (ECF No. 56). Respondents are now due to file a reply
16   by Monday, November 30, 2020. See Order entered October 18, 2019 (ECF No. 41)
17   (30 days for reply).
18           On November 6, 2020, Respondents filed a motion for extension of time (ECF
19   No. 57). Respondents request an extension of time to December 21, 2020, to file their
20   reply to Marks’ response to the motion to dismiss. Respondents characterize that as a
21   45-day extension, but, under the terms of the scheduling order in the case (ECF No.
22   41), it would be a 21-day extension. Respondents’ counsel states that the extension of
23   time is necessary because of her need to obtain state-court records relative to the case
24   and her obligations in other cases. Marks does not oppose the motion for extension of
25   time.
26           The Court finds that Respondents’ motion for extension of time is made in good
27   faith and not solely for the purpose of delay, and that there is good cause for the
28   extension of time requested. The Court will grant the extension of time as requested.
                                                  1
               Case 2:17-cv-01413-JCM-PAL Document 58 Filed 11/16/20 Page 2 of 2




1    However, the Court will not look favorably upon any motion to further extend this

2    deadline.

3              IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement

4    of Time (ECF No. 57) is GRANTED. Respondents will have until and including

5    December 21, 2020, to file a reply to Petitioner’s opposition to their motion to dismiss.

6              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

7    proceedings set forth in the order filed October 18, 2019 (ECF No. 41) will remain in

8    effect.

9

10                   November
               DATED THIS      16,of2020.
                          ___ day    ______________________, 2020.
11

12

13                                                    JAMES C. MAHAN,
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
